DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that
Claim 14 is new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20110285486 A1) in view of Jeong et al. (US 20170117082 A1).
Regarding Claim 1:
Maeda teaches that a magnetic base body, comprising: 
first metal magnetic particles (11, Fig. 4; para 0061) having a first average particle size; and 
second metal magnetic particles (21, Fig. 4; para 0061) having a second average particle size smaller than the first average particle size (construed from Fig. 4; see para 0093), 
wherein a first insulating layer (12) having a first thickness (not expressly labeled; i.e. thickness of 12 in Fig. 4) is provided on surfaces of the first metal magnetic particles, and 
a second insulating layer (22) having a second thickness (not expressly labeled; i.e. thickness of 22 in Fig. 4).
Maeda does not disclose that a second insulating layer having a second thickness smaller than the first thickness is provided on surfaces of the second metal magnetic particles.
However, Jeong teaches that a first magnetic powder particle having a first insulating film formed on a surface thereof, and a second magnetic powder particle having a second insulating film formed on a surface thereof, and an average thickness of the first insulating film is thicker than that of the second insulating film (see claim 1, Fig. 3 and para 0042-0043).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second insulating layer having a second thickness smaller than the first thickness is provided on surfaces of the second metal magnetic particles to provide coil component having excellent product characteristics (see para 0006).

Regarding Claim 2:
As applied to claim 1, Maeda and Jeong do not disclose that wherein when an average particle size ratio is defined as a ratio of the second average particle size to the first average particle size and a thickness ratio is defined as a ratio of the second thickness to the first thickness, a ratio of the average particle size ratio to the thickness ratio is in the range of 0.5 to 1.5, as claimed.
While Maeda does not disclose specific ration range for average particle size and thickness, it would appear that given a value of the average particle size and thickness, it would appear that the corresponding “a ratio of the average particle size ratio to the thickness ratio is in the range of 0.5 to 1.5” would be met. For example, the average
diameter of the first iron-based particles 11 is preferably 30 to 500  μm  (para [0060], the particle diameter of the second iron-based particles 21 is 10 um (paragraph [0097], and the average film thickness of the first and second insulating coated films 12 and 22 is preferably 10 nm or more and 1 um or less (paragraph [0062]). Therefore, persons
having ordinary skill in the art could easily achieve the invention of Claim 2 by combining the technical disclosure of Maeda.  
In the alternative, it would have been obvious to have an average particle size ratio is defined as a ratio of the second average particle size to the first average particle size and a thickness ratio is defined as a ratio of the second thickness to the first thickness, a ratio of the average particle size ratio to the thickness ratio is in the range of 0.5 to 1.5 to provide a desired magnetic property of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).

Regarding Claim 4:
As applied to claim 1, Maeda teaches that the first metal magnetic particles 
and the second metal magnetic particles both contain Si (see para 0033).
wherein a content rate of Si in the first metal magnetic particles is higher than a  
content rate of Si in the second metal magnetic particles as explained in claim 2 analysis above.

Regarding Claim 7:
As applied to claim 1, Maeda teaches that wherein the first insulating layer contains Si (see para 0066).

Regarding Claim 8:
As applied to claim 1, Maeda teaches that wherein the second insulating layer contains Si (see para 0066).

Regarding Claim 10:
As applied to claim 1, Maeda teaches that wherein the first metal magnetic particles 
contain Fe (see para 0033), and the first insulating layer contains an oxide of Fe (see para 0065). 

Regarding Claim 11:
As applied to claim 1, Maeda teaches that further comprising a binder (30, Fig. 4; para 0048).

Regarding Claim 12:
As applied to claim 1, Maeda teaches that the magnetic base body (i.e. dust core, see para 0021, Fig. 5).

Regarding Claim 13:
As applied to claim 1, Maeda teaches that a coil provided in the magnetic base body (see para 0089, claim 7).

Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jeong and further in view of Lee (US 20180061550 A1).
Regarding Claim 5:
As applied to claim 1, Maeda and Jeong teach the claim 1 invention above except third metal magnetic particles having a third average particle size smaller than the second average particle size.  
	However, Lee teaches that third metal magnetic particles (65, Fig. 3; para 0046) having a third average particle size smaller than the second average particle size (63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third metal magnetic particles having a third average particle size smaller than the second average particle size to provide a magnetic composition capable of securing high efficiency and inductance by reducing eddy current loss when used to form a body of an inductor (see para 0009).

Regarding Claim 6:
As applied to claim 5, the modified Maeda teaches that the third metal magnetic particles (65, Lee’s Fig. 3) contain at least one selected from the group consisting of Ni and Co (see Lee’s para 0051).

Regarding Claim 9:
As applied to claim 1, Maeda and Jeong teach the claim 1 invention above except 
third metal magnetic particles having a third average particle size smaller than the second average particle size and having a third insulating layer formed on surfaces thereof, wherein the third insulating layer contains Si.
However, Lee teaches that third metal magnetic particles (65, Fig. 3; para 0046) having a third average particle size smaller than the second average particle size and having a third insulating layer (65b, Fig. 3, para 0055) formed on surfaces thereof, wherein the third insulating layer contains Si (see para 0057).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have third metal magnetic particles having a third average particle size smaller than the second average particle size and having a third insulating layer formed on surfaces thereof, wherein the third insulating layer contains Si to provide a magnetic composition capable of securing high efficiency and inductance by reducing eddy current loss when used to form a body of an inductor (see para 0009).

Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jeong and further in view of Park (US 20190318854 A1).
Regarding Claim 3:
As applied to claim 1, the modified Maeda teaches that wherein the first metal magnetic particles (11) and the second metal magnetic particles (21) both contain Fe, 
except wherein a content rate of Fe in the second metal magnetic particles is higher 
than a content rate of Fe in the first metal magnetic particles. 
	However, Park teaches that  at least one of the first, second, and third metal powder may have a different mixing ratio of the materials. For example, each of the first, second, and third metal powder may be an alloy of Fe, Si, and Cr. Here, a Fe content of the first metal powder is may be less or greater than a Fe content of each of the second and third metal powder (see para 0057).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maeda in view of Park to have a content rate of Fe in the second metal magnetic particles is higher than a content rate of Fe in the first metal magnetic particles  to provides a power inductor that is capable of improving magnetic permeability and thus improving inductance (see para 0008).

Regarding Claim 14:
As applied to claim 1, the modified Maeda does not teach that wherein the first metal magnetic particles contain 72 wt% to 80 wt% of Fe; and wherein the second metal magnetic particles contain 87 wt% to 99.8 wt% of Fe, as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first metal magnetic particles contain 72 wt% to 80 wt% of Fe; and wherein the second metal magnetic particles contain 87 wt% to 99.8 wt% of Fe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
However, Park discloses in paragraph 0057 that the first, second, and third metal powder may contain 80% or more of Fe and other materials. 
Also, Fe, Si, and Cr may be mixed at a ratio of 90 to 95:4 to 6:2 to 4 in each of the second and third metal powder. Here, the ratio may be a unit of wt %. That is, Fe, Si, and Cr may be respectively contained at ratios of 80 wt % to 90 wt %, 5 wt % to 10 wt %, and 1 wt % to 5 wt % with respect to 100 wt % of the first metal powder, and the remaining material may be impurities. Also, Fe, Si, and Cr may be respectively contained at ratios of 90 wt % to 95 wt %, 4 wt % to 6 wt %, and 2 wt % to 4 wt % with respect to 100 wt % of the first metal powder, and the remaining material may be impurities.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maeda in view of Park to have the first metal magnetic particles contain 72 wt% to 80 wt% of Fe; and wherein the second metal magnetic particles contain 87 wt% to 99.8 wt% of Fe  as claimed to provides a power inductor that is capable of improving magnetic permeability and thus improving inductance (see para 0008).

Response to Arguments
In response to Applicant’s argument that the Examiner's allegation is based on improper hindsight reasoning while reading Applicants' Specification, it must be recognized that any judgment on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). 
Applicant argue that: Indeed, even if it could be argued that the first magnetic powder particle 51 (without the insulating film) and the second magnetic powder particle 52 (without the insulating film) of Jeong have similar or the same diameters - which is not conceded by the Applicant - such features from Jeong would not and cannot be combined with Maeda to provide the claimed features, for the same reasons noted above and below.
Examiner Disagree: in the rejection analysis for claim 1, i.e., combining configuration of Maeda with Jeong followed the MPEP 2145.III “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Therefore, the combining configuration of Maeda with Jeong was proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837